      Case 2:20-cv-00653-KJM-AC Document 21 Filed 09/29/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    BILLY THOMAS WOLFINGTON,                           No. 2:20-cv-0653 KJM AC P
12                       Petitioner,
13            v.                                         ORDER
14    JARED D. LORANZO, Warden,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus under 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge as

19   provided by 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 17, 2020, the magistrate judge filed findings and recommendations, which were

21   served on all parties and which contained notice to all parties that any objections to the findings

22   and recommendations were to be filed within twenty-one days. ECF No. 20. Neither party has

23   filed objections to the findings and recommendations.

24           The court presumes that any findings of fact are correct. See Orand v. United States,

25   602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are reviewed

26   de novo. See Robbins v. Carey, 481 F.3d 1143, 1147 (9th Cir. 2007) (“[D]eterminations of law

27   by the magistrate judge are reviewed de novo by both the district court and [the appellate] court

28   /////
                                                        1
     Case 2:20-cv-00653-KJM-AC Document 21 Filed 09/29/20 Page 2 of 2

 1   . . . .”). Having reviewed the file, the court finds the findings and recommendations to be
 2   supported by the record and by the proper analysis.
 3          Accordingly, IT IS HEREBY ORDERED that:
 4          1. The findings and recommendations filed July 17, 2020, are adopted in full;
 5          2. Respondent’s motion to dismiss, ECF No. 16, is GRANTED;
 6          3. This action is dismissed without prejudice; and
 7          4. Petitioner’s motion for appointment of counsel, ECF No. 19, is denied without
 8   prejudice as moot; and
 9          5. This court declines to issue a certificate of appealability.
10   DATED: September 28, 2020.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
